REQUESTED BY: Dear Senator:
You state that you are in receipt of our opinion of 24 February 1977 and numbered 27 which pertains to the legality of deducting administrative costs from monies collected as a result of the issuance of parking tickets under rules, bylaws or ordinance of municipal subdivisions less than a county. You further state that if these municipal subdivisions are required to pay over these administrative costs to the common schools, there are other problems and issues raised, to-wit:
   "The fines levied and now turned over to the school, going back years and years, would be an accountable receipt under the Nebraska laws and thus would be a factor in determining state aid payments. Under these circumstances, because the amount is substantial, it would appear that this would dramatically alter the amount properly owed by the State under state aid to various school districts, particularly in the Omaha/Bellevue area, and thus these school districts might be indebted to the State for overpayments of state aid in past years. Please advise as to this matter."
This office, of course, has no data from which we can determine the amount of fines, penalties, and license money, if any, that would be appropriated to each of the common schools as a result of our opinion described above and therefore we obviously cannot make any specific comments pertaining thereto. We can tell you that the amount of each equalization grant that each school district receives in a given year under the School Foundation and Equalization Act is limited, in part, by the amount of fines and license monies which a school district has received in the year prior thereto. Neb.Rev.Stat. § 79-1333 (Reissue 1971) and Neb.Rev.Stat. § 79-1338 (1976 Supp.). Thus, the problem you pose may be self-correcting.